DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1. This office action is in response to communications filed 2/2/2022 Claims 1, 7, 13 are amended. Claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18 are original. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 4, 5, 6, 7, 13, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2014/0062860, Lee et al. (hereinafter Lee).

2. 	Regarding Claim 1, Griffin discloses A method comprising:
 	receiving, at a first time ([0020], The video player application 104 plays 302 a first video having a first aspect ratio corresponding to the initial orientation (e.g., a first orientation) of the video streaming device 102), at a device comprising a display (Fig. 2: a video streaming device 102, video player interface 202 is a display device, [0014], receives and renders video, [0019]), a device orientation sensor (Fig. 1: Orientation Sensor 106; [0020]) , a plurality of assets comprising: 	
 	a first video asset associated with a first aspect ratio (Fig. 2: upper image (i.e. landscape view) of device 102 shows Landscape orientation, “text” is in landscape mode. Also para [0016]); and
 	a second video asset associated with a second aspect ratio, different from the first aspect ratio (Fig. 2: lower image (i.e. portrait view) of device 102 shows Portrait orientation, “text” is in portrait mode, examiner notes that the images are of different aspect ratios (e.g. landscape vs portrait). Also para [0016]);
 	detecting, based on an output of the device orientation sensor ([0022], orientation sensor 106 may determine when the device 102 begins to rotate), a device orientation ([0023], display the video corresponding to the detected orientation (e.g. portrait or landscape), see fig. 3: 302 and 308); 
	in accordance with a determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0022], the device 102 detects first and second orientations, Also Fig.2 upper image shown in landscape when device is in landscape and Fig.2 lower image shown in portrait image when the device is in portrait orientation), selecting the first video asset ([0026], The requested segment is selected based on the detected orientation. A segment corresponding to first video (having the first aspect ratio));
 	in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0022], the device 102 may detect when the device 102 crosses a threshold angle (that may be less than half way between the first and second orientations) and the angular motion indicates that the device 102 is being rotated from the first orientation to the second orientation), selecting the second video asset ([0026], The requested segment is selected based on the detected orientation); and
 	presenting, via the display (Fig. 2: video player interface 202 is display device, [0014], [0019]), the selected video asset at the desired aspect ratio ([0023], display the video corresponding to the detected orientation, see fig. 3: 302 and 308. [0026], The requested segment is selected based on the detected orientation);
 	However, Griffin may not explicitly disclose a user orientation sensor; 
 	detecting, based on an output of the user orientation sensor, a user orientation determining, based on the device orientation and the user orientation, a desired aspect ratio; 
 	wherein the user orientation corresponds to an expected position of the user while viewing the selected video asset at the desired aspect ratio 
 	Further Lee teaches a user orientation sensor (Fig. 2; [0049], The front camera for detecting user orientation. [0060], Examiner notes that a user orientation sensor is taught in the form of the face detection algorithm applied to an image of the user taken through the camera); 
 	detecting, based on an output of the user orientation sensor, a user orientation determining, based on the device orientation and the user orientation, a desired aspect ratio (Fig. 2; [0057], The screen rotation controller 200 executes the screen rotation control program 114 stored in the program storage unit 111 and provides an automatic screen rotation function in consideration of a direction change value of the electronic device 100 and a direction change value of a user. rotation of the electronic device 100 sensed through the sensing unit 150 and a direction change value of the user determined through the user direction recognition unit 210. Examiner notes that the aspect ratio changes shown in Fig 6 to Fig. 7); 
 	wherein the user orientation corresponds to an expected position of the user while viewing the selected video asset at the desired aspect ratio (Figs. 5-7; [0066], when a changed direction (710) of electronic device 100 and the direction (700) of the user differ from each other by more than a predetermined threshold angle, electronic device 100 rotates the contents screen relative to the prior condition in consideration of a direction change of the electronic device (720));  
 	determining, based on the device orientation and the user orientation, a desired aspect ratio (Figs. 2-8; [0064]-[0065], determines direction information of a user by using an image taken through the camera unit 140. For example, by using a face detection algorithm, the electronic device can attempt face detection in an image acquired through the front camera lens of camera unit 140. If detecting a face in the image acquired through the camera unit 140, the electronic device may recognize that the direction of the user is the same as that of the electronic device);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the smartphone as taught in Griffin with a smart screen rotation based on user orientation as taught in Lee for the purposes of automating the rotation of the mobile screen based on user’s head orientation. Hence, enhancing user entertainment experience.

3. 	Regarding Claim 4, Griffin discloses The method of claim 1, wherein receiving the plurality of assets comprises receiving a first data stream ([0014] streaming devices 102 capable of receiving.)
 	wherein receiving the plurality of assets comprises receiving a first data stream comprising the first video asset and the second video asset. ([[0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120.)

4. 	Regarding Claim 5, Griffin discloses wherein the first data stream comprises a plurality of frames of the first video asset interlaced with a plurality of frames of the second video asset ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120. Examiner notes Applicants’ definition of interlace is not conventional. Applicants definition of interlaced is both video streams landscape and portrait mode sent concurrently, see Fig. 7D. and para 32)

5. 	Regarding Claim 6, Griffin discloses wherein receiving the first data stream comprises receiving a first video frame comprising a frame of the first video asset (Fig. 2: upper view, i.e. Landscape) and a frame of the second video asset (Fig. 2: bottom view, i.e. Portrait), wherein:
 	a width of the frame of the first video asset has a first distance,(para [0014], Fig. 2: width distance of the landscape view in  frame 202 is equal to 16 from the 16 by 9 aspect ratio)
 	a height of the frame of the first video asset has a second distance equal to the first distance divided by the first aspect ratio, (para [0014], height of first video asset is understood to be 9, which is seen by dividing 16 by the aspect ratio of  16/9)
 	a width of the frame of the second video asset has a third distance (fig.2 Portrait view, width of 9), a height of the frame of the second video asset has a fourth distance equal to the third distance divided by the second aspect ratio (para [0014], height of first video asset is understood to be 16, which is seen by dividing 9 by the aspect ratio of 9/16), and 
 	a perimeter of the first video frame is less than twice the sum of the first distance, the second distance, the third distance, and the fourth distance (9+16+9+16 = 50 perimeter of first video frame (landscape view) is < 2 *(16+9+16+9)  = 100 of first distance, second, third and fourth distance).

6. 	Claim 7 is the device claim and is rejected using the same rejection made to the method of Claim 1.

7. 	Claim 10 is the device claim and is rejected using the same rejection made to the method of Claim 4.

8. 	Claim 11 is the device claim and is rejected using the same rejection made to the method of Claim 5.

9. 	Claim 12 is the device claim and is rejected using the same rejection made to the method of Claim 6.
10. 	Claim 13 is a CRM claim and is rejected using the same rejection made to the method of Claim 1.

11. 	Claim 16 is a CRM claim and is rejected using the same rejection made to the method of Claim 4.

12. 	Claim 17 is a CRM claim and is rejected using the same rejection made to the method of Claim 5.

13. 	Claim 18 is a CRM claim and is rejected using the same rejection made to the method of Claim 6.



14. 	Claims  2, 3, 8, 9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Lee as applied to claims 1, 7, 13 above, in view of U.S. Patent Application 2013/0028446 Krzyzanowski.

15. 	Regarding Claim 2, Griffin in view of Lee teaches all of the limitations of claim 1 and further teaches, wherein:
 	the device further comprises a speaker (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker);	
 	the plurality of assets ([0016], text or other visual effects overlaid on the scene may also be placed and oriented in a manner suitable for the particular aspect ratio) further comprises a first audio asset (Fig. 5: 518: speaker); 	
 	the first video asset (Fig. 2: text) is associated with the first audio asset (Fig. 5: 518: speaker); 	the second video asset (Fig. 2: play button) is associated with the first audio asset (Fig. 5: 518: speaker); and 	
 	the method further comprises presenting the first audio asset (Fig. 5: 518: speaker or volume) via the speaker (Fig. 5: 518: speaker), concurrently with presenting the selected video asset ([0026], The requested segment is selected based on the detected orientation.
 	However, Griffin in view of Lee does not disclose assigning an audio asset with an orientation. 
 	Krzyzanowski teaches assigning an audio asset with an orientation (Fig. 12: 120 adjust stereo audio output based on orientation information; [0017]). 	
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to take the orientation sensor of Griffin and associate it with the audio as taught in as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski, [0003]).

16. 	Regarding Claim 3, Griffin in view of Lee teaches all of the limitations of claim 1 and further teaches, wherein:
 	the device further comprises a speaker (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker);
 	the plurality of assets further comprises a first audio asset (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)) and a second audio asset ([0041], user to set volume control , different from the first audio asset ([0041], user to set volume control (e.g. low and high)) ;
 	However, Griffin in view of Lee may not explicitly disclose the first video asset is associated with the first audio asset;
 	the second video asset is associated with the second audio asset; and 
the method further comprises:
 	in accordance with the determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio, selecting the first audio asset;
 	in accordance with the determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio, selecting the second audio asset; and
 	presenting the selected audio asset via the speaker, concurrent with presenting the selected video asset.
 	Krzyzanowski teaches the first video asset is associated with the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.);
 	the second video asset is associated with the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected); and 
the method further comprises:
 	in accordance with the determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), selecting the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.);
 	in accordance with the determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), selecting the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected); and
 	presenting the selected audio asset via the speaker, concurrent with presenting the selected video asset (Figs. 2, 3; Fig. 12; [0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to take the orientation sensor of Griffin and associate it with the audio as taught in as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski, [0003]).

17. 	Claim 8 is the device claim and is rejected using the same rejection made to the method of Claim 2.

18. 	Claim 9 is the device claim and is rejected using the same rejection made to the method of Claim 3.

19. 	Claim 14 is a CRM claim and is rejected using the same rejection made to the method of Claim 2.

20. 	Claim 15 is a CRM claim and is rejected using the same rejection made to the method of Claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422